Cooper, C. J.,
delivered the opinion of the court.
On the facts stated, it does not appear that the contract of insurance was made by the plaintiff “in a business carried on in disregard” of §§ 3390 and 3401 of the code. At the time the contract was made the plaintiff had paid the tax required by law for transacting a business with a stock of goods of the quantity he then had, and the contract was then valid.
It is true that, before the loss occurred, his stock had been so increased that thereafter he might not lawfully conduct the business without the payment of an additional tax.
The statute is penal in its character, and should not be applied except to cases falling fully within it condemnation.

Reversed.